This is an appeal from the Washington County Court of Common Pleas. Appellant, Collier, was convicted of grand theft in 1982, given a suspended sentence of one to five years, and put on five years' probation. In 1987 he was charged as a parole violator after being convicted of driving under the influence and resisting arrest. The trial court revoked his probation and sentenced him to one to five years in the Mansfield Reformatory. Collier appeals, designating one assignment of error:
"Paul D. Collier, a chronic alcoholic, was subjected to cruel and unusual punishment in violation of the Fifth, Eighth andFourteenth Amendments to the United States Constitution and Article I, Section 9 of the Ohio Constitution when his probation was revoked solely because of his chronic alcoholism."
Counsel for appellant has adequately argued the proposition that a person may not be punished because of his status as an alcoholic. It is well-established that addiction is a disease and not punishable as such. Robinson v. California (1962),370 U.S. 660. See, also, Annotation (1971), 40 A.L.R. 3d 321, and the cases cited therein.
However, appellant's probation was not revoked because he was an alcoholic. It is conceded by both sides that Collier was an alcoholic in 1982 and remained an alcoholic during the four and one-half years of his probation. His probation was revoked because of his convictions in Franklin County. These convictions arose, no doubt, out of the alcoholism, but they were the result of his conduct, not of his status. Every person, regardless of his status, is responsible for his conduct.
Hazlett v. Martin Chevrolet, Inc. (1986), 25 Ohio St. 3d 279, 25 OBR 331, 496 N.E.2d 478, though not a criminal case, deals with alcoholism as a disease and as a handicap. Hazlett was an addict who, when he sought a medical leave of absence to obtain treatment for his addiction, was fired. The Supreme Court held that this was a discriminatory firing, but went on to add a caveat, at 281, 25 OBR at 333, 496 N.E.2d at 480:
"Some additional observations are in order to insure that our decision herein is not misconstrued. Today, we have not endorsed drug addiction or alcoholism. Where chemical dependency adversely affects job performance an employer is clearly within its rights to discharge the employee. * * *"
The rule in Hazlett is clear — it is not status, but performance, that justifies imposition of a sanction.
Likewise in this case, the trial court revoked Collier's probation on his performance, his stipulated criminal acts, not because of his status or disease. The court did express its feelings about defendant's unfortunate situation, but it is clear from the record that the revocation rested entirely on the conviction as a violation of probation and not on the defendant's problems with alcohol. *Page 101 
Assignment of error one is not well-taken and is overruled.
Judgment affirmed.
ABELE and STEPHENSON, JJ., concur.